Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1- the prior art does not teach or suggest a device, comprising:
a substrate comprising at least a first and a second quantum emitters, said first and second quantum emitters forming a quantum system, the at least first and second
quantum emitters being dipole-dipole coupled; and
a coherent light source optically coupled to the substrate, wherein:
each of the first and second quantum emitters has a ground state and at least a first and a second excited states, wherein the at least first and second excited states have transition dipole moments with respect to the ground state, said dipole moments being orthogonal, and
the coherent light source is configured to prepare the quantum system in a state of symmetric superposition of two quantum states of the system: (i) a state in which the first quantum emitter is in the first excited state and the second quantum emitter is in the second excited state, and (ii) a state in which the first quantum emitter is in the second excited state and the second quantum emitter is in the first excited state.
Regarding Claim 8- the prior art does not teach or suggest a method of producing entangled photon pairs, the method comprising:

wherein the quantum system comprises a first and a second quantum emitters, each of the first and second quantum emitters having a ground state and at least a first and a second excited states having transition dipole moments with respect to the ground state, said dipole moments being orthogonal,
wherein the target quantum state is a state of symmetric superposition of two quantum states of the system: (i) a state in which the first quantum emitter is in a first excited state and the second quantum emitter is in a second excited state, and (ii) a state in which the first quantum emitter is in a second excited state and the second quantum emitter is in a first excited state; and
illuminating by the coherent light a substrate comprising the at least first and second quantum emitters, the at least first and second quantum emitters being dipole-dipole coupled.
United States Patent Application Publication 2020/0106445 A1 to Kerman discloses a quantum system with orthogonal dipole moments, but does not disclose the above.
United States Patent 10,886,486 B1 to Montgomery et al. discloses an LED with orthogonal quantum structures, but does not disclose the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        02/25/2022